Citation Nr: 0027225	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-08 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is entitled to accrued benefits.


REPRESENTATION

Appellant represented by:	Cornelio R. Besinga, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

This veteran had Recognized Guerrilla Service from October 
1943 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to accrued benefits.


FINDINGS OF FACT

1.  The veteran was wounded in May 1943.

2.  The veteran served in active duty from October 1943 to 
May 1945.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 C.F.R. §§ 3.1001, 3.1008 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

In a statement dated in July 1943 from a private hospital, 
the examiner stated that the veteran had been wounded during 
gunfire in the tibial region of his right leg below the 
kneecap and was hospitalized from May 7, 1943 to July 10, 
1943.  In February 1957, the veteran's period of Recognized 
Guerrilla Service was verified by the United States 
Department of the Army as from October 21, 1943 to May 31, 
1945.

A lay affidavit dated in January 1981 attested to the 
veteran's period of service and injury to the right leg.  

In July 1990, the veteran applied for service connection for 
his gunshot wound to the right leg.  In November 1990, the RO 
denied service connection based on evidence verified by the 
U. S. Department of the Army that the veteran's injury 
occurred outside of his verified period of service.  In 
January 1991, the RO informed the veteran that his claim did 
not warrant reconsideration due to U. S. Department of the 
Army confirmation of service dates.  

Multiple joint affidavits dated in January 1991 were 
submitted in which the affiants attested to the veteran's 
service history and gunshot wound in the right leg, requiring 
hospitalization.  

In March 1992, the Board denied entitlement to service 
connection in pertinent part for a gunshot wound to the right 
leg below the knee.  In May 1992, the veteran submitted a 
personal statement to reopen his service connection claim.  
In a May 1992 rating decision, the RO confirmed the prior 
denial.  In March 1995, the veteran submitted various 
documents as new evidence to reopen his service connection 
claim.  He was notified in June 1995 that in the absence of 
new and material evidence, there was no basis for a favorable 
reconsideration of his claim.

In VA form 21-3101 dated in August 1996, the U. S. Army 
Reserve Personnel Center (ARPERCEN) verified that the 
evidence submitted by the veteran was insufficient to warrant 
a change in the prior certification of service by the U. S. 
Army in February 1957.  The RO again notified the veteran of 
his verified active service dates in a letter dated in 
November 1996.  Another notification was sent in January 1996 
reconfirming the veteran's verified service dates.  The 
veteran submitted various service documents, including a 
certification in May 1997 as evidence of his military 
service.

The veteran submitted a notice of disagreement (NOD) in July 
1997 as to the service dates.  

Private hospital records for treatment of the veteran 
extending from January to March 1998 are of record.

Information was received by VA from the veteran's family 
members that in March 1998, the veteran died.  The veteran's 
death certificate is of record that indicates death on March 
1, 1998.  In the Board's decision dated in May 1998 as to 
basic eligibility for service-connected disability, the Board 
noted that it no longer had jurisdiction over the matter in 
light of the veteran's death during the pendency of the 
appeal.  

In May 1998, the appellant submitted a statement and 
attachments related to the veteran's alleged period of active 
service.  In July 1998, the appellant filed for accrued 
benefits.

I. Pertinent Law and Regulations

Basic Entitlement. Except as provided in §§ 3.1001 and 
3.1008, where death occurred and periodic monetary benefits 
(other than insurance and servicemen's indemnity) authorized 
under laws administered by the VA, to which a payee was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement will, upon the death of such person, 
be paid as follows:
(1) Upon the death of a veteran to the living person first 
listed as follows:

(i) His or her spouse; (ii) His or her children (in equal 
shares); (iii) His or her dependent parents (in equal shares) 
or the surviving parent. (2) Upon the death of a widow or 
remarried widow, to the veteran's children. (3) Upon the 
death of a child, to the surviving children of the veteran 
entitled to death pension, compensation, or dependency and 
indemnity compensation. (4) In all other cases, only so much 
of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial.

Service department verifications of service "are binding on 
the VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Acceptable evidence of service must consist of either a 
certification by the service department or of certain, 
specified official documents issued by the service 
department.  38 C.F.R. § 3.203 (1999).

III.	Analysis

This appellant maintains that she is entitled to accrued 
benefits based on the veteran's service connection claim 
related to an inservice wound to the right leg.   
Further, as noted above, service connection related to a 
gunshot wound in the right leg was last denied in a rating 
decision dated in November 1990; that denial was confirmed in 
a May 1992 rating decision based on evidence of record that 
the veteran's injury was incurred outside of his period of 
active recognized service.  That claim was never reopened.  
Essentially, the February 1957 verification by the U.S. 
Department of the Army of Recognized Guerrilla Service from 
October 1943 to May 1945 was not changed.  Because the 
veteran had no eligibility for compensation for wounds that 
occurred before qualifying service, it follows that no 
potentially derivative claimant is eligible for benefits 
claim based on that same set of facts.

 
ORDER

Entitlement to accrued benefits is denied.



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

